Citation Nr: 0827702	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Indianapolis, Indiana.  The veteran testified 
before the undersigned Veterans Law Judge in September 2007; 
a transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service-connected for bilateral 
hearing loss, evaluated as nondisabling (zero percent).  He 
asserts that his hearing loss, generally, and his word 
recognition abilities, particularly, are severe enough to 
warrant compensation.  In support of his claim, the veteran 
submitted a private audiological report dated in October 2005 
that demonstrates word recognition scores much lower than 
those reported at the December 2005 and June 2007 
Compensation and Pension (C&P) evaluations.  The Board notes 
that if the October 2005 word recognition scores are used, 
the veteran meets the criteria for a 10 percent disability 
rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  

The June 2007 C&P examiner acknowledged that at least one of 
the October 2005 word recognition scores was obtained using 
the Maryland CNC word list proscribed by VA regulation.  
According to her, the significant difference in scores 
between the two examinations was due to the October 2005 
audiologist's use of a lower "presentation level."  The 
examiner went on to explain that while she administered the 
word recognition test at 75 dB HL, the October 2005 
audiologist administered the test at 60 dB HL.  The examiner 
stated that a "higher presentation level of the CNC word 
list is appropriate" and that it "revealed good word 
recognition which is consistent with SRT [speech reception 
thresholds] and the recorded thresholds."  No explanation, 
however, is provided as to why the higher presentation level 
is more appropriate.  

The veteran asserts that because VA regulations do not 
indicate that a 75 dB HL "presentation level" must be used, 
the October 2005 scores are also appropriate.  While the 
Board agrees that 38 C.F.R. § 4.85 only requires that the 
Maryland CNC test be utilized, it is not satisfied that this 
is the end of its inquiry.  In this regard, the Secretary, in 
addition to promulgating 38 C.F.R. § 4.85, has also provided 
audiological examiners with guidance as to how the regulation 
should be applied in practice.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007) (upheld the standard of conducting 
audiometry testing in a sound-controlled room as such 
practice was proscribed in the Handbook of Standard 
Procedures and Best Practices for Audiology Compensation and 
Pension Examinations, which is a 'guidance document' issued 
by the Secretary to clarify the regulation and not a 'post 
hoc rationalization').  

The Handbook of Standard Procedures and Best Practices for 
Audiology Compensation and Pension Examinations (hereinafter 
the "Handbook"), does not specify a standard "presentation 
level" for conducting word recognition testing.  Handbook, 
sec. B, pt. 2 (K.C. Dennis, ed. 2004).  However, if speech 
recognition is worse than 94 percent after presentation of a 
full list (50 words), a modified performance-intensity 
function (MPIF) must be obtained "to determine best 
performance."  An MPIF attempts to find the "presentation 
level," or dB HL, at which maximum word recognition is 
obtained.  Table 7 describes the procedure for obtaining the 
MPIF.  

The June 2007 C&P examination report reflects that the 
veteran demonstrated word recognition scores of 84 percent 
and 92 percent in the right and left ear, respectively.  
Although the examiner opines that these results were obtained 
using an "appropriate" presentation level, it is not clear 
from the record whether the examiner obtained these scores 
using an MPIF.  Similarly, there is no indication in the 
October 2005 report, which reflects word recognition scores 
of 52 percent and 76 percent, respectively, that an MPIF was 
used in conducting the word recognition testing.  

The Board notes that it may not assume that either of the 
veteran's scores were obtained using an MPIF.  Therefore, as 
both reports demonstrate word recognition scores in both ears 
less than 94 percent, it is clear that these scores are not 
sufficient for VA regulations as they do not indicate if the 
veteran's best performance was obtained in accordance with 
standard VA procedures for audiology C&P exams.  Id.  As 
such, the Board finds that further testing is required.  In 
order to obtain scores that reflect the veteran's best 
performance and that comply with the Handbook, an MPIF must 
be obtained prior to administering the full list (50 words).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that, for an increased compensation claim, section 5103(a) 
requires first element notice which notifies the claimant: 
(1) that he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life; (2) that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.  The record reflects that the veteran 
has not yet been provided notice which satisfies elements (1) 
and (4) as described above.  As such, this notice should be 
provided while this appeal is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
to the veteran regarding his claim on 
appeal.  Such letter should specifically 
(i) advise the veteran that he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
service-connected disability and the 
effect that worsening has on his 
employment and daily life, and (ii) 
apprise the veteran of the content of the 
diagnostic code under which he is rated 
(Diagnostic Code 6100).  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  Schedule the veteran for a VA 
audiology examination to determine the 
extent of his disability due to hearing 
loss.  The claims file and a copy of this 
remand must be made available to the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  The examiner is directed to 
conduct all necessary testing, including 
pure tone threshold testing and word 
recognition testing using the Maryland CNC 
word list.  With respect to word 
recognition testing, the examiner is 
directed to obtain a Modified Performance-
Intensity Function to determine the 
veteran's best performance prior to 
administering the full list (50 words); 
the level of maximum performance should be 
noted in the examination report (in dB 
HL).  See Handbook of Standard Procedures 
and Best Practices for Audiology 
Compensation and Pension Examinations, 
sec. B, pt. 2, Table 7 (K.C. Dennis, ed. 
2004).  If the examiner cannot complete 
audiological testing or speech recognition 
testing for any reason, he/she should 
provide a detailed explanation for why 
such testing cannot be completed.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

